IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 27, 2009
                                     No. 08-40710
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

JOHN R CAMPBELL

                                                   Petitioner-Appellant
v.

UNITED STATES OF AMERICA

                                                   Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:07-CV-754


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       John R. Campbell, federal prisoner # 08471-424, appeals the district
court’s dismissal of his 28 U.S.C. § 2241 petition. Campbell, who is serving a
235-month sentence for a 1999 bank robbery conviction, sought to challenge his
fine and restitution order. The district court determined that the claim could not
be brought under § 2241.
       Campbell contends that § 2241 is the proper vehicle for bringing his claim
because § 2255 is an inadequate or ineffective means for challenging the



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-40710

restitution order. Although Campbell is correct about the inapplicability of
§ 2255, he is incorrect about the availability of § 2241.


      A challenge to the restitution or fine portion of a sentence is a
nonconstitutional issue relative to sentencing that should be raised on direct
appeal and not for the first time in a § 2255 proceeding. United States v. Hatten,
167 F.3d 884, 887 n.5 (5th Cir. 1999); United States v. Segler, 37 F.3d 1131, 1135
(5th Cir. 1994). A district court lacks jurisdiction to a modify restitution order
under § 2255, a writ of coram nobis, or “any other federal law.” Hatten, 167 F.3d
at 886-87 & nn. 3 & 6. Further, a monetary penalty is not a sufficient restraint
on liberty to meet the “in custody” requirements of § 2255 or § 2241. Hatten, 167
F.3d at 887; Segler, 37 F.3d at 1167; see Spring v. Caldwell, 692 F.2d 994, 998-99
(5th Cir. 1982); § 2241(c).
      The district court did not err by dismissing Campbell’s § 2241 petition
challenging the restitution order. See Hatten, 167 F.3d at 887; Segler, 37 F.3d
at 1136-37. The judgment of the district court is AFFIRMED.




                                        2